IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS
                                     NO. PD-0150-15



                          DANNY RAY RANCHER, Appellant

                                              v.

                                THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE NINTH COURT OF APPEALS
                      MONTGOMERY COUNTY

  P ER CURIAM. K EASLER and H ERVEY, JJ., dissent.

                                        ORDER

       The petition for discretionary review violates Rule of Appellate Procedure

9.4(i)(2)(D) because the petition exceeds the proper length.

       The petition is struck. See Rule of Appellate Procedure 68.6.

       The petitioner may redraw the petition. The redrawn petition and copies must be

filed in the Court of Criminal Appeals within thirty days after the date of this order.

Filed: June 10, 2015
Do Not Publish